DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2 and 16, in the reply filed on 10/14/2022 is acknowledged.
Claims 1 and 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.
In the amendments filed on 06/15/2022, claims 17-23 are new and are drawn to the prepreg according to claim 2. Claims 17-23 are therefore placed in Group II, which was elected without traverse. 
Newly submitted claims 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group II, claims 2 and 16-23, drawn to a prepreg.
Group VII, claim 24, drawn to a method for producing the prepreg according to claim 2.
Group VIII, claim 25, drawn to a method for producing the prepreg according to claim 16.
Group IX, claim 26, drawn to a method for producing a fiber-reinforced composite material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups II and VII-IX lack unity of invention because even though the inventions of these groups require the technical feature of the prepreg of claim 2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Numata et al. (US 2011/0218272 A1). Numata teaches a prepreg comprising a fiber-reinforcing material sheet impregnated with a thermosetting resin composition, wherein the thermosetting resin composition comprises thermoplastic resin particles and a thermosetting resin, wherein the thermoplastic resin particles comprise a melt blend of at least [0025] thermoplastic resin insoluble in the thermosetting resin [0026] and thermoplastic resin soluble in the thermosetting resin [0027], wherein the thermosetting resin composition is obtained by melting-blending the thermoplastic resin that is insoluble in the thermosetting resin and the thermoplastic resin that is insoluble in the thermosetting resin, grounding the melt-blended thermoplastic resins into particles, and mixing the obtained thermoplastic resin particles with the thermosetting resin as a toughener [0031], wherein the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], wherein particles of the thermoplastic resin that is soluble at least partially dissolve in the thermosetting resin, whereby the particles decrease in size or disappear [0031], wherein the thermosetting resin is a glycidyl-amino-group-containing polyfunctional epoxy resin [0032], the thermoplastic resin insoluble in the thermosetting resin is amorphous nylon [0032], and the thermoplastic resin soluble in the thermosetting resin is polyethersulfone or polyetherimide [0032], wherein the thermosetting resin composition optionally comprises a curing agent that is an aromatic-amine-based curing agent [0043], which reads on a prepreg comprising a reinforcing fiber substrate composed of reinforcing fiber, and an epoxy resin composition with which the reinforcing fiber substrate is partially or wholly impregnated, wherein the epoxy resin composition includes an epoxy resin, a polyamide particle, an epoxy resin-soluble thermoplastic resin, and optionally an amine-based curing agent, wherein a crystallinity of the polyamide particles measured by a wide-angle X-ray diffraction method is 0%. The specification of the instant application recites that in order for at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin to permeate into the polyamide particle, the polyamide particle is preferably kneaded with at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin at a temperature from 70 to 150°C for 10 minutes or more [0054], that the epoxy resin or the like permeates between and/or within the molecules of the polyamide, and/or into a void space in the polyamide particle, by kneading under the heating condition for a long time [0054], that kneading the epoxy resin and the polyamide particle under the heating condition for a prescribed time or more allows the epoxy resin to permeate into the polyamide particle [0110], and that the epoxy resin or the like permeates into a void space in the polyamide particle by kneading under the heating condition for a long time [0110]. Numata teaches that the kneading temperature applied during the production of the resin composition is within a range of 10 to 160° C [0050], that a temperature of more than 160° C allows resin components to undergo thermal degradation or causes a partial curing reaction, that this may cause a decrease in the storage stability of the resulting thermosetting resin composition or a prepreg using the same [0050], that a temperature of less than 10° C provides a resin composition with increased viscosity, and that it may be practically difficult to perform kneading [0050], that the components are kneaded [0052], and that in an example, kneading was performed at 130° C for 60 minutes [0087], which suggests optimizing a kneading temperature to be 70 to 150° C and optimizing a kneading time to be at least 10 minutes, which suggests wherein at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the polyamide particle as claimed.
Numata does not teach a specific embodiment wherein the epoxy resin composition further includes an amine-based curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Numata’s curing agent that is an aromatic-amine-based curing agent to modify Numata’s thermosetting resin composition, which would read on wherein the epoxy resin composition further includes an amine-based curing agent as claimed. One of ordinary skill in the art would have been motivated to do so because Numata teaches that the thermosetting resin composition optionally comprises a curing agent that is an aromatic-amine-based curing agent [0043], which would have been beneficial for improving the thermosettability and curability of Numata’s thermosetting resin composition.
Numata does not teach a specific embodiment wherein at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the polyamide particle. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Numata’s kneading temperature applied during the production of Numata’s thermosetting resin composition to be from 70 to 150° C and to optimize Numata’s time for which the components of Numata’s thermosetting resin composition are kneaded to be at least 10 minutes, which would read on wherein at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the polyamide particle as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing storage stability of Numata’s prepreg and thermosetting resin composition, for optimizing an ability of Numata’s thermosetting resin composition to be kneaded, for minimizing thermal degradation, a partial curing reaction, and viscosity of Numata’s thermosetting resin composition during kneading, and for optimizing an extent to which particles of Numata’s thermoplastic resin that is soluble at least partially dissolve in Numata’s thermosetting resin because Numata teaches that the kneading temperature applied during the production of the resin composition is within a range of 10 to 160° C [0050], that a temperature of more than 160° C allows resin components to undergo thermal degradation or causes a partial curing reaction, that this may cause a decrease in the storage stability of the resulting thermosetting resin composition or a prepreg using the same [0050], that a temperature of less than 10° C provides a resin composition with increased viscosity, and that it may be practically difficult to perform kneading [0050], that the components are kneaded [0052], that in an example, kneading was performed at 130° C for 60 minutes [0087], that the thermosetting resin composition is obtained by melting-blending the thermoplastic resin that is insoluble in the thermosetting resin and the thermoplastic resin that is insoluble in the thermosetting resin, grounding the melt-blended thermoplastic resins into particles, and mixing the obtained thermoplastic resin particles with the thermosetting resin as a toughener [0031], that the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], and that particles of the thermoplastic resin that is soluble at least partially dissolve in the thermosetting resin, whereby the particles decrease in size or disappear [0031], which means that Numata’s kneading temperature applied during the production of Numata’s thermosetting resin composition in ° C and Numata’s time for which the components of Numata’s thermosetting resin composition are kneaded in minutes would have affected storage stability of Numata’s prepreg and thermosetting resin composition, an ability of Numata’s thermosetting resin composition to be kneaded, thermal degradation, partial curing reaction, and viscosity of Numata’s thermosetting resin composition during kneading, and an extent to which particles of Numata’s thermoplastic resin that is soluble at least partially dissolve in Numata’s thermosetting resin.
The Office recognizes that all of the claimed physical properties are not positively taught by Numata, namely wherein an integration value of E/A expressed by the following formula (5’) is 0.3 or less in a central portion of the polyamide particles; E/A = [A1300cm-1 in a central portion] / [A3300cm-1 in a central portion] – [A1300cm-1 in single polyamide particle] / [A3300cm-1 in single polyamide particle] … Formula (5’) A1300cm-1 : Maximum height of peaks observed in 1300 ± 50 cm-1 with wavenumber range from 2150 to 1950 cm-1 as baseline, A3300cm-1 : Maximum height of peaks observed in 3300 ± 50 cm-1 with wavenumber range from 3480 to 3150 cm-1 as baseline. However, Numata renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polyamide particles and the epoxy resin composition. Furthermore, the instant application recites that when E is defined by an integration value of a peak area of absorption peaks having a peak top in a wavenumber range of 1300 ± 50 cm-1 (with a baseline in a wavenumber range from 2150 to 1950 cm-1), and A is defined by an integration value of a peak area of absorption peaks having a peak top in a wavenumber range of 3300 ± 50 cm-1 (with a baseline in a wavenumber range from 3480 to 3150 cm-1), the absorption peaks being measured by the infrared absorption spectrum method, the following Formula (2) is satisfied in a central portion of the polyamide particle, E/A ≤ 0.3 … Formula (2) [0022]. Therefore, the claimed physical properties would naturally arise from the polyamide particles and the epoxy resin composition that are rendered obvious by Numata. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the amendments filed on 10/14/2022, claims 1, 3-15, and 18-19 are canceled. Claims 2, 16-17, and 20-26 are pending. Claims 2, 17, and 20 are amended.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites “great than 0” in line 4, which is grammatically incorrect. The Office suggests that Applicant change “great” to “greater”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2011/0218272 A1).
Regarding claim 2, Numata teaches a prepreg comprising a fiber-reinforcing material sheet impregnated with a thermosetting resin composition, wherein the thermosetting resin composition comprises thermoplastic resin particles and a thermosetting resin, wherein the thermoplastic resin particles comprise a melt blend of at least [0025] thermoplastic resin insoluble in the thermosetting resin [0026] and thermoplastic resin soluble in the thermosetting resin [0027], wherein the thermosetting resin composition is obtained by melting-blending the thermoplastic resin that is insoluble in the thermosetting resin and the thermoplastic resin that is insoluble in the thermosetting resin, grounding the melt-blended thermoplastic resins into particles, and mixing the obtained thermoplastic resin particles with the thermosetting resin as a toughener [0031], wherein the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], wherein particles of the thermoplastic resin that is soluble at least partially dissolve in the thermosetting resin, whereby the particles decrease in size or disappear [0031], wherein the thermosetting resin is a glycidyl-amino-group-containing polyfunctional epoxy resin [0032], the thermoplastic resin insoluble in the thermosetting resin is amorphous nylon [0032], and the thermoplastic resin soluble in the thermosetting resin is polyethersulfone or polyetherimide [0032], wherein the thermosetting resin composition optionally comprises a curing agent that is an aromatic-amine-based curing agent [0043], which reads on a prepreg comprising a reinforcing fiber substrate composed of reinforcing fiber, and an epoxy resin composition with which the reinforcing fiber substrate is partially or wholly impregnated, wherein the epoxy resin composition includes an epoxy resin, a polyamide particle, an epoxy resin-soluble thermoplastic resin, and optionally an amine-based curing agent, wherein a crystallinity of the polyamide particles measured by a wide-angle X-ray diffraction method is 0%. The specification of the instant application recites that in order for at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin to permeate into the polyamide particle, the polyamide particle is preferably kneaded with at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin at a temperature from 70 to 150°C for 10 minutes or more [0054], that the epoxy resin or the like permeates between and/or within the molecules of the polyamide, and/or into a void space in the polyamide particle, by kneading under the heating condition for a long time [0054], that kneading the epoxy resin and the polyamide particle under the heating condition for a prescribed time or more allows the epoxy resin to permeate into the polyamide particle [0110], and that the epoxy resin or the like permeates into a void space in the polyamide particle by kneading under the heating condition for a long time [0110]. Numata teaches that the kneading temperature applied during the production of the resin composition is within a range of 10 to 160° C [0050], that a temperature of more than 160° C allows resin components to undergo thermal degradation or causes a partial curing reaction, that this may cause a decrease in the storage stability of the resulting thermosetting resin composition or a prepreg using the same [0050], that a temperature of less than 10° C provides a resin composition with increased viscosity, and that it may be practically difficult to perform kneading [0050], that the components are kneaded [0052], and that in an example, kneading was performed at 130° C for 60 minutes [0087], which suggests optimizing a kneading temperature to be 70 to 150° C and optimizing a kneading time to be at least 10 minutes, which suggests wherein at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the polyamide particle as claimed.
Numata does not teach a specific embodiment wherein the epoxy resin composition further includes an amine-based curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Numata’s curing agent that is an aromatic-amine-based curing agent to modify Numata’s thermosetting resin composition, which would read on wherein the epoxy resin composition further includes an amine-based curing agent as claimed. One of ordinary skill in the art would have been motivated to do so because Numata teaches that the thermosetting resin composition optionally comprises a curing agent that is an aromatic-amine-based curing agent [0043], which would have been beneficial for improving the thermosettability and curability of Numata’s thermosetting resin composition.
Numata does not teach a specific embodiment wherein at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the polyamide particle. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Numata’s kneading temperature applied during the production of Numata’s thermosetting resin composition to be from 70 to 150° C and to optimize Numata’s time for which the components of Numata’s thermosetting resin composition are kneaded to be at least 10 minutes, which would read on wherein at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the polyamide particle as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing storage stability of Numata’s prepreg and thermosetting resin composition, for optimizing an ability of Numata’s thermosetting resin composition to be kneaded, for minimizing thermal degradation, a partial curing reaction, and viscosity of Numata’s thermosetting resin composition during kneading, and for optimizing an extent to which particles of Numata’s thermoplastic resin that is soluble at least partially dissolve in Numata’s thermosetting resin because Numata teaches that the kneading temperature applied during the production of the resin composition is within a range of 10 to 160° C [0050], that a temperature of more than 160° C allows resin components to undergo thermal degradation or causes a partial curing reaction, that this may cause a decrease in the storage stability of the resulting thermosetting resin composition or a prepreg using the same [0050], that a temperature of less than 10° C provides a resin composition with increased viscosity, and that it may be practically difficult to perform kneading [0050], that the components are kneaded [0052], that in an example, kneading was performed at 130° C for 60 minutes [0087], that the thermosetting resin composition is obtained by melting-blending the thermoplastic resin that is insoluble in the thermosetting resin and the thermoplastic resin that is insoluble in the thermosetting resin, grounding the melt-blended thermoplastic resins into particles, and mixing the obtained thermoplastic resin particles with the thermosetting resin as a toughener [0031], that the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], and that particles of the thermoplastic resin that is soluble at least partially dissolve in the thermosetting resin, whereby the particles decrease in size or disappear [0031], which means that Numata’s kneading temperature applied during the production of Numata’s thermosetting resin composition in ° C and Numata’s time for which the components of Numata’s thermosetting resin composition are kneaded in minutes would have affected storage stability of Numata’s prepreg and thermosetting resin composition, an ability of Numata’s thermosetting resin composition to be kneaded, thermal degradation, partial curing reaction, and viscosity of Numata’s thermosetting resin composition during kneading, and an extent to which particles of Numata’s thermoplastic resin that is soluble at least partially dissolve in Numata’s thermosetting resin.
The Office recognizes that all of the claimed physical properties are not positively taught by Numata, namely wherein an integration value of E/A expressed by the following formula (5’) is 0.3 or less in a central portion of the polyamide particles; E/A = [A1300cm-1 in a central portion] / [A3300cm-1 in a central portion] – [A1300cm-1 in single polyamide particle] / [A3300cm-1 in single polyamide particle] … Formula (5’) A1300cm-1 : Maximum height of peaks observed in 1300 ± 50 cm-1 with wavenumber range from 2150 to 1950 cm-1 as baseline, A3300cm-1 : Maximum height of peaks observed in 3300 ± 50 cm-1 with wavenumber range from 3480 to 3150 cm-1 as baseline. However, Numata renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polyamide particles, the epoxy resin composition, and the prepreg as explained above. Furthermore, the instant application recites that when E is defined by an integration value of a peak area of absorption peaks having a peak top in a wavenumber range of 1300 ± 50 cm-1 (with a baseline in a wavenumber range from 2150 to 1950 cm-1), and A is defined by an integration value of a peak area of absorption peaks having a peak top in a wavenumber range of 3300 ± 50 cm-1 (with a baseline in a wavenumber range from 3480 to 3150 cm-1), the absorption peaks being measured by the infrared absorption spectrum method, the following Formula (2) is satisfied in a central portion of the polyamide particle, E/A ≤ 0.3 … Formula (2) [0022, 0060], that the degree of permeation differs in the surface layer portion and the central portion [0023], that in the polyamide particle blended in the prepreg of the present invention, the state of the surface layer portion and the state of the central portion are preferably different from each other [0061], and that it is crucial that at least one of the epoxy resin, the amine- based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the surface layer portion of the polyamide particle, while it is preferable that they hardly permeate into the central portion of the polyamide particle [0061]. Also, Numata teaches that the thermosetting resin composition comprises thermoplastic resin particles and a thermosetting resin, wherein the thermoplastic resin particles comprise a melt blend of at least [0025] thermoplastic resin insoluble in the thermosetting resin [0026] and thermoplastic resin soluble in the thermosetting resin [0027], wherein the thermosetting resin composition is obtained by melting-blending the thermoplastic resin that is insoluble in the thermosetting resin and the thermoplastic resin that is insoluble in the thermosetting resin, grounding the melt-blended thermoplastic resins into particles, and mixing the obtained thermoplastic resin particles with the thermosetting resin as a toughener [0031], wherein the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], wherein the thermoplastic resin insoluble in the thermosetting resin is amorphous nylon [0032]. Therefore, the claimed physical properties would naturally arise from the polyamide particles, the epoxy resin composition, and the prepreg that are rendered obvious by Numata. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 17, the Office recognizes that all of the claimed physical properties are not positively taught by Numata, namely wherein, an integration value of E/A expressed by Formula (5’’) is 0.15 or more in a surface layer portion of the polyamide particles; E/A = [A1300cm-1 in a surface layer portion] / [A3300cm-1 in a surface layer portion] – [A1300cm-1 in single polyamide particle] / [A3300 cm-1 in single polyamide particle] (Formula (5’’)); wherein A1300 cm-1 is the maximum height of peaks observed in 1300 ± 50 cm-1 with wavenumber range from 2150 to 1950 cm-1 as baseline; and wherein A3300cm-1 is the maximum height of peaks observed in 3300 ± 50 cm-1 with wavenumber range from 3480 to 3150 cm-1 as baseline. However, Numata renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polyamide particles, the epoxy resin composition, and the prepreg according to claim 2 as explained above. Furthermore, the instant application recites that when E is defined by an integration value of a peak area of absorption peaks having a peak top in a wavenumber range of 1300 ± 50 cm-1 (with a baseline in a wavenumber range from 2150 to 1950 cm-1), and A is defined by an integration value of a peak area of absorption peaks having a peak top in a wavenumber range of 3300 ± 50 cm-1 (with a baseline in a wavenumber range from 3480 to 3150 cm-1), the absorption peaks being measured by an infrared absorption spectrum method, the following Formula (1) is satisfied in a surface layer portion of the polyamide particle, 0.15 ≤ A/A … Formula (1) [0020, 0056], that the degree of permeation differs in the surface layer portion and the central portion [0023], that the minimum value of the IR intensity ratio (E/A) in the surface layer portion of the polyamide particle is preferably 0.15 or more [0058], that in the polyamide particle blended in the prepreg of the present invention, the state of the surface layer portion and the state of the central portion are preferably different from each other [0061], and that it is crucial that at least one of the epoxy resin, the amine- based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the surface layer portion of the polyamide particle, while it is preferable that they hardly permeate into the central portion of the polyamide particle [0061]. Also, Numata teaches that the thermosetting resin composition comprises thermoplastic resin particles and a thermosetting resin, wherein the thermoplastic resin particles comprise a melt blend of at least [0025] thermoplastic resin insoluble in the thermosetting resin [0026] and thermoplastic resin soluble in the thermosetting resin [0027], wherein the thermosetting resin composition is obtained by melting-blending the thermoplastic resin that is insoluble in the thermosetting resin and the thermoplastic resin that is insoluble in the thermosetting resin, grounding the melt-blended thermoplastic resins into particles, and mixing the obtained thermoplastic resin particles with the thermosetting resin as a toughener [0031], wherein the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], wherein the thermoplastic resin insoluble in the thermosetting resin is amorphous nylon [0032]. Therefore, the claimed physical properties would naturally arise from the polyamide particles and the epoxy resin composition that are rendered obvious by Numata. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 21, Numata teaches that the thermoplastic resin soluble in the thermosetting resin is polyethersulfone [0032], which reads on wherein the epoxy resin-soluble thermoplastic resin is polyethersulfone as claimed.
Regarding claim 23, the Office recognizes that all of the claimed physical properties are not positively taught by Numata, namely wherein aerated bulk density (D1), and apparent density (D2) obtained by a dry density measurement using a fixed volume expansion method, of the polyamide particle satisfy the following Formula (3): D1/D2 ≥ 0.30 … Formula (3). However, Numata renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polyamide particles, the epoxy resin composition, and the prepreg according to claim 2 as explained above. Furthermore, the instant application recites that in the polyamide particle of the present invention, the aerated bulk density (D1) of the polyamide particle and the apparent density (D2) obtained by the dry density measurement using the fixed volume expansion method preferably satisfy the following Formula (3) D1/D2 ≥ 0.30 … Formula (3) [0065], that the greater the ratio (D1/D2) of the aerated bulk density and the apparent density is, the less the void spaces exist in the surface layer and/or the inside of the polyamide particle, indicating uniform distribution of the particle shape [0065], and that the ratio (D1/D2) of the aerated bulk density and the apparent density of 0.30 or more is preferable as moldability of the obtained prepreg and toughness and quality stability of the fiber-reinforced composite material tend to improve [0065]. Also, Numata teaches that the thermosetting resin composition comprises thermoplastic resin particles and a thermosetting resin, wherein the thermoplastic resin particles comprise a melt blend of at least [0025] thermoplastic resin insoluble in the thermosetting resin [0026] and thermoplastic resin soluble in the thermosetting resin [0027], wherein the thermosetting resin composition is obtained by melting-blending the thermoplastic resin that is insoluble in the thermosetting resin and the thermoplastic resin that is insoluble in the thermosetting resin, grounding the melt-blended thermoplastic resins into particles, and mixing the obtained thermoplastic resin particles with the thermosetting resin as a toughener [0031], wherein the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], wherein the thermoplastic resin insoluble in the thermosetting resin is amorphous nylon [0032]. Therefore, the claimed physical properties would naturally arise from the polyamide particles, the epoxy resin composition, and the prepreg that are rendered obvious by Numata. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2011/0218272 A1) as applied to claim 2, and further in view of Mutsuda et al. (WO 2017/061502 A1, cited in IDS, US 2018/0258240 A1 is used for citation, is English language equivalent, and is cited in IDS).
Regarding claim 20, Numata renders obvious the prepreg according to claim 2. Numata teaches that the thermoplastic resin insoluble in the thermosetting resin is amorphous nylon [0032], which reads on wherein the crystallinity is 0%.
Numata does not teach wherein the crystallinity is 25% or more and less than 43%. However, Mutsuda teaches a semicrystalline aliphatic polyamide having a C6-10alkane unit and having a degree of crystallinity of about 43 to 30% [0058], wherein the semicrystalline aliphatic polyamide is a semicrystalline thermoplastic resin [0058] that is present in a resin particle that is present in a resin composition further comprising a reinforcing fiber and a matrix resin [0017], wherein the matrix resin optionally comprises a thermoplastic resin and a thermosetting resin in combination, wherein the thermoplastic resin is optionally a polyetherketone resin, a polyetheretherketone resin, or a polyetherimide resin [0074], wherein the thermosetting resin is optionally an epoxy resin [0076], wherein the reinforcing fiber is impregnated with the resin particle and the matrix resin [0019], wherein the matrix resin optionally further comprises a curing agent [0083] that is optionally an amine-based curing agent [0084]. Numata and Matsuda are analogous art because both references are in the same field of endeavor of a prepreg comprising a reinforcing fiber substrate composed of a reinforcing fiber, and a resin composition with which the reinforcing fiber substrate is partially or wholly impregnated, wherein the composition optionally includes an epoxy resin, an amine-based curing agent, a polyamide particle, and optionally an epoxy resin-soluble thermoplastic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Matsuda’s resin particles comprising semicrystalline aliphatic polyamide having a C6-10alkane unit and having a degree of crystallinity of about 43 to 30% to substitute for Numata’s thermoplastic resin particles that comprise thermoplastic resin that is insoluble in the thermosetting resin and that is amorphous nylon, which would read on wherein the crystallinity is about 30% or more and about 43% or less, which would read on the claimed crystallinity. One of ordinary skill in the art would have been motivated to do so because Mutsuda teaches that the resin particles comprising a semicrystalline thermoplastic resin [0058] that is a semicrystalline aliphatic polyamide having a C6-10alkane unit and having a degree of crystallinity of about 43 to 30% is beneficial for improving a reinforcing effect by a reinforcing fiber [0058], for improving the interlaminar toughness of a carbon fiber reinforced product [0022], for having a better reinforcing effect compared to an amorphous resin fine particle [0016], and for being useful in a resin composition further comprising a reinforcing fiber and a matrix resin [0017], wherein the matrix resin optionally comprises a thermoplastic resin and a thermosetting resin in combination, wherein the thermoplastic resin is optionally a polyetherketone resin, a polyetheretherketone resin, or a polyetherimide resin [0074], wherein the thermosetting resin is optionally an epoxy resin [0076], wherein the reinforcing fiber is impregnated with the resin particle and the matrix resin [0019], wherein the matrix resin optionally further comprises a curing agent [0083] that is optionally an amine-based curing agent [0084], which is substantially similar in composition to Numata’s prepreg, and which would have been beneficial over Numata’s thermoplastic resin particles that comprise thermoplastic resin that is insoluble in the thermosetting resin and that is amorphous nylon because Numata teaches that the thermoplastic resin that is insoluble hardly changes in particle size when it is put into the thermosetting resin and stirred at a temperature not higher than the curing temperature of the thermosetting resin [0031], that the thermoplastic resin insoluble in the thermosetting resin is amorphous nylon [0032], and the thermoplastic resin particles comprising [0025] the thermoplastic resin insoluble in the thermosetting resin [0026] are a toughener [0031].

Allowable Subject Matter
Claims 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16, Numata et al. (US 2011/0218272 A1) renders obvious the prepreg according to claim 2.
Numata does not teach wherein the polyamide particle is a surface modified polyamide particle to which surface an epoxy group is introduced. The prior art of record do not teach or suggest using a polyamide particle that is a surface modified polyamide particle to which surface an epoxy group is introduced, in combination with the prepreg of claim 2, wherein the polyamide particle has all the limitations recited in claim 2.
Regarding claim 22, Numata et al. (US 2011/0218272 A1) renders obvious the prepreg according to claim 2.
Numata does not teach wherein the polyamide particle is a surface modified polyamide particle that is subjected to an epoxy induction treatment in advance; and an epoxy introduction ratio of the surface modified polyamide particle surface measured by a time-of-flight secondary ion mass spectrometry measurement is great than 0. The prior art of record do not teach or suggest using a polyamide particle that is a surface modified polyamide particle that is subjected to an epoxy induction treatment in advance; and an epoxy introduction ratio of the surface modified polyamide particle surface measured by a time-of-flight secondary ion mass spectrometry measurement is great than 0, in combination with the prepreg of claim 2, wherein the polyamide particle has all the limitations recited in claim 2.

Response to Arguments
Applicant’s arguments, see p. 11-14, filed 10/14/2022, with respect to the rejection of claim(s) 2 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0210813 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments, see p. 11-14, filed 10/14/2022, with respect to the rejection of claim(s) 16 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0210813 A1) have been fully considered and are persuasive.  The rejection of claim(s) 16 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0210813 A1) has been withdrawn.
 Applicant’s arguments, see p. 11-14, filed 10/14/2022, with respect to claims 17, 20, 21, and 23 have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 11-14, filed 10/14/2022, with respect to claim 22 have been fully considered and are responded to by the objection to claim 20 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767